      Case: 1:19-cv-00511 Document #: 9 Filed: 02/05/19 Page 1 of 4 PageID #:26




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

DARRIUS BROWN,                                      )
                                                    )
                       Plaintiff,                   )       Case No. 2019 C 0511
v.                                                  )
                                                    )
CITY OF CHICAGO, and CHICAGO POLICE                 )       Judge Rebecca R. Pallmeyer
OFFICERS CUNNINHAM, Star #9871,                     )
KLAUS, Star#15865, LOPEZ, Star#7613,                )
And PATURNO, Star#18814,                            )       Magistrate Judge Sunil R. Harjani
                                                    )
                        Defendants.                 )


 DEFENDANT CITY’S UNOPPOSED MOTION FOR AN EXTENSION OF TIME FOR
         ALL DEFENDANTS TO ANSWER OR OTHERWISE PLEAD
                    TO PLAINTIFF’S COMPLAINT

       Defendant City of Chicago, by and through its attorney, Edward N. Siskel, Corporation

Counsel for the City of Chicago, respectfully requests that this Court extend the time for all

defendants to answer or otherwise plead in response to Plaintiff’s Complaint through and

including March 8, 2019. In support of its motion, Defendant City states as follows:

       1.      On December 24, 2018, Plaintiff filed his complaint in the Circuit Court of Cook

County, Illinois. (ECF #1). A summons for Defendant City was filed on January 7, 2019 and

served on Defendant City on January 11, 2019. (ECF #1).

       2.      On January 25, 2019, Defendant City of Chicago filed a Notice of Removal from

the Circuit Court of Cook County, Illinois and this matter was assigned to the Honorable

Rebecca R. Pallmeyer. (ECF #1).

       3.      On January 29, 2019, the undersigned entered his appearance for Defendant City

of Chicago (ECF #7).
      Case: 1:19-cv-00511 Document #: 9 Filed: 02/05/19 Page 2 of 4 PageID #:27




        4.     The individual defendants have not yet had a chance to meet with their attorneys

to discuss representation and to formulate a response to Plaintiff’s Complaint. While defendants

have begun the process of obtaining relevant documentation regarding this Complaint, additional

time is necessary to fully gather and review these documents.

        5.     Additionally, several of the attorneys assigned to this matter will be on trial in the

month of February, but all trials should be complete by the first week of March.

        6.     In order to investigate the content of Plaintiff’s factual allegations and to form the

most appropriate and complete answer or other responsive pleading, Defendant City requests

additional time on behalf of all Defendants through and including March 8, 2019 to file their

answer or otherwise responsive pleading to this lawsuit.

        7.     This is Defendants’ first request for an extension of time. This request is not made

for dilatory purposes, and Plaintiff will not suffer any prejudice by the granting of such an

extension. To the contrary, it is hoped that the requested extension will help to facilitate this

litigation.

        8.     The undersigned has contacted counsel for the Plaintiff regarding this motion, and

Plaintiff has no objection to the extension sought by Defendants.

        WHEREFORE, Defendant City respectfully requests that this Court extend the time for

all defendants to answer or otherwise plead to Plaintiff’s Complaint through and including

March 8, 2019, and grant such further relief the Court finds reasonable and just.




DATED: February 5, 2019                               Respectfully submitted,

                                                      EDWARD N. SISKEL
                                                      Corporation Counsel for the City of Chicago

                                                 2
     Case: 1:19-cv-00511 Document #: 9 Filed: 02/05/19 Page 3 of 4 PageID #:28




                                          BY:    /s/ David T. Hartmann
                                                 Assistant Corporation Counsel


Caroline Fronczak, Chief Assistant Corporation Counsel
Julie Murphy, Assistant Corporation Counsel Supervisor
David T. Hartmann, Assistant Corporation Counsel
Maria Magginas, Assistant Corporation Counsel
City of Chicago, Department of Law
Federal Civil Rights Litigation Division
30 North LaSalle Street, Suite 900
Chicago, Illinois 60602
(312) 744-0747
Attorney No. 6309201




                                             3
      Case: 1:19-cv-00511 Document #: 9 Filed: 02/05/19 Page 4 of 4 PageID #:29




                                 CERTIFICATE OF SERVICE

       I, David T. Hartmann, an attorney, hereby certify that on February 5, 2019, I provided

service to all attorneys of record via the Court’s electronic filing system.



                                                       /s/ David T. Hartmann
                                                       Assistant Corporation Counsel




                                                  4
